DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0273767) in view of James et al. (US 5,295,830).
Thomas shows a disposable dental valve device comprising a valve body (Fig. 2) having a tip receiving end (14), a hose receiving end (16), a lumen formed between the tip receiving end and the hose receiving end (to allow suction therethrough, see 36 and 26 for instance), a first opening formed in an upper extension portion of the valve body and a lower extension portion (at 30 and 34 in Fig. 2); and a movable valve sealing device adapted to being inserted into one of the partial openings (shown at 18 in Fig. 1), the movable valve sealing device having an opening for alignment with the lumen formed between the tip receiving end and the hose receiving end (shown going through Fig. 4), the movable valve sealing device having a check valve positioned in the opening (at 66 in Fig. 4), and the movable valve sealing device having a top (at 42 in Fig. 3) for positioning the movable valve sealing device between a closed position and an opened position (rotates between open and closed).  With respect to claim 2, wherein the check valve comprises a flap portion (66).  With respect to claim 3, wherein the flap is movable between an opened position and a closed position (Fig. 3 and 4).  With respect to claim 4, wherein the movable valve sealing device and the valve body are each constructed of plastic ([0052]).  With respect to claim 5, wherein an antimicrobial agent is incorporated into the disposable dental valve device ([0052]).  With respect to claim 6, wherein the movable valve sealing device comprises a rectangular panel (at 22 in Fig. 1 for instance).  With respect to claim 7, wherein the check valve is recessed into the movable valve sealing device (Fig. 3 and 4).  
However, Thomas fails to show a second opening in the lower extension portion that allows the valve sealing device to extend out of the second opening.  James similarly teaches an evacuator where the valve body does not extend out the second opening having the thumb actuator just coming off one side of the valve body (Fig. 6 and similar to the configuration of Thomas), or alternatively the valve body extends out of the second opening to a second arm for the thumb actuator (Fig. 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’ configuration by having the valve body extend out the second opening via a second arm as taught by James in order to utilize known alternative valve arms in the dental art.
Apparatus claims 8-14 are rejected similarly to the above where the openings are within upper and lower extension portions (at 38 and 34 in Fig. 2).  
Kit claims 15-20 are rejected similarly to the above and a cap device for insertion into a hose connected to a source of vacuum (Fig. 9).  With respect to claim 16, wherein the cap device comprises a body portion (200) having a top side (top side of Fig. 9) and a bottom side (bottom side of Fig. 9) with the bottom side having a plug portion (208), and a pull (above 208).  With respect to claims 17-18, wherein the cap device is constructed of rubber or plastic ([0044]).  With respect to claim 19, wherein an antimicrobial agent is incorporated into the cap device ([0052]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The newly amended structure has been addressed with the James reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772